Citation Nr: 1432343	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  07-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel
INTRODUCTION


The Veteran served on active duty in the Marine Corps from December 1983 to January 1984.  He served in the Marine Corp Reserve, with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), thereafter.  One such period of ACDUTRA was from December 1987 to June 1988.  From January 2003 to August 2004, the Veteran was called up from the Reserve for another period of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Service connection for flat feet was denied therein.  The Veteran appealed this determination.  He testified before a Decision Review Officer in April 2009.  In February 2011 and again in August 2012, the Board remanded service connection for bilateral pes planus for additional development.  The Board denied this benefit in April 2013.  Once again, the Veteran appealed this determination.  

In January 2014, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting a December 2013 Joint Motion for Partial Remand (Joint Motion).  This Joint Motion called for the Board's decision to be vacated and this matter to be remanded to the Board.  As such, it is before the Board anew for readjudication.  Review of the Veteran's paper and electronic claims files reveals that readjudication cannot occur yet.  This matter accordingly is REMANDED for additional development.  Service connection for a psychiatric disorder has been added to it for a limited purpose.  Although not fully appealed yet, additional development is needed.  The issue thus is addressed in this REMAND.


REMAND

Although the delay entailed by another remand concerning service connection for bilateral pes planus is regrettable, undertaking additional development prior to Board readjudication of this matter is the only way to ensure that the Veteran is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Concerning service connection for a psychiatric disorder, a remand is necessary to ensure that proper appellate procedure is followed.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  As many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

VA treatment records dated into February 2014, with only one dated in 2013 and one dated in 2014 while all others are dated prior to or during July 2012, are available.  They show that the Veteran receives ongoing care for his feet.  The likelihood that there are more pertinent VA treatment records dated from July 2012 to February 2014 and pertinent VA treatment records dated from February 2014 onward therefore is significant.  A request or requests for all of these records must be made.  VA indeed has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the aforementioned request is or requests are unsuccessful.

When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).
Some private treatment records concerning the Veteran's feet are available.  While none have become available since January 2009, VA treatment records dated into 2010 reference him being followed by a private podiatrist.  The likelihood that there are outstanding pertinent private treatment records accordingly is significant.  The Veteran thus must be asked either to submit them or provide enough information to identify and locate them along with authorization for their release to VA.  If he opts to provide information along with authorization, an initial request for the records must be made.  Follow-up requests and notice to him and his representative if the request is or requests are unsuccessful also must be made as necessary.

II.  Medical Examination and Opinion

If a VA medical opinion has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Such an opinion is adequate when it allows for fully informed adjudication.  Id.  The Veteran's entire history thus must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  All factual premises underlying the medical opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the medical opinion further must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

The Veteran underwent a VA medical examination complete with medical opinion in March 2011, pursuant to the Board's first remand.  A negative opinion was rendered by the examiner.  The opinion specifically was that the Veteran's bilateral pes planus, which the Board determined pre-existed his service, was not aggravated by this service.  No deficiencies with this opinion were identified in the Joint Motion.  However, the Veteran's entire history was not considered.  The examiner noted review of the pertinent evidence then available, but the pertinent evidence dated thereafter that is now available obviously was not reviewed.  Neither was any pertinent evidence yet to become available.

Full analysis of the accuracy of the factual premises underlying the opinion therefore cannot be performed.  Further, the rationale provided, though clearly articulated in some detail, may be more complete after taking the Veteran's entire history into account.  It additionally is possible that a different opinion and rationale may be more appropriate after doing so.  Changes and perhaps substantial changes may be warranted, in other words.  Arrangements accordingly must be made, after all relevant evidence has been obtained, for the Veteran to undergo another VA medical examination complete with medical opinion.

In the Joint Motion, the Board's conclusion that the Veteran's bilateral pes planus pre-existed his active duty service from January 2003 to August 2004 was challenged.  That there was evidence supporting this conclusion was acknowledged, but it was noted that contrary evidence was not considered and discussed.  Compliance with the Court, to include the terms of a Joint Motion, is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  The Board thus must undertake the aforementioned consideration and discussion when readjudication occurs.  To facilitate this, the medical opinion to be obtained shall address whether or not the Veteran's bilateral pes planus pre-existed any of his service.  

The medical opinion to be obtained also shall address whether or not the Veteran's bilateral pes planus is congenital or acquired.  Of note in this regard are September 2003 service treatment records indicating that pes planus is often associated with foot structure, is probably congenital in his case, and is not likely service aggravated.  Also of note in this regard is 38 C.F.R. § 4.57, which sets forth characteristics of congenital and acquired bilateral flatfoot.  If deemed congenital, further distinguishing between a disease capable of improving or deteriorating and a defect that is more or less statutory in nature is required.  Service connection can be established for a congenital disease but not for a congenital defect, though there can be for a service-related disability superimposed on a congenital defect.  38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 67-90 and 82-90 (July 18, 1990).

III.  Initial Consideration

Rating decisions are subject to one review on appeal.  Disabled American Veterans v. Secretary of VA, 327 F.3d 1339 (Fed. Cir. 2003).  Pertinent evidence must be reviewed by the agency of original jurisdiction (AOJ) in that decision, the statement of the case, or a supplemental statement of the case (SSOC).  Additional pertinent evidence after issuance of these documents, when the matter is before the Board, must be referred to the AOJ for initial review unless either the right to such review is waived or the benefit sought is granted in full.  38 C.F.R. § 20.1304(c) (2013).

As discussed above, this matter last was adjudicated by the Board in April 2013.  This followed a November 2012 SSOC by the Appeals Management Center (AMC) in Washington, D.C.  It is reiterated that one VA treatment records dated in 2013 and one dated in 2014 are available at this time.  Neither the Veteran nor his representative has waived initial review by the AOJ, which in this case is the RO, of the currently available VA treatment records that were not previously considered.  Further, service connection for bilateral pes planus cannot be granted at this time.  Initial review of the aforementioned VA treatment records therefore must be by the RO, whether acting through the AMC or otherwise.  The RO also must review in the first instance any new VA and private treatment records obtained hereafter.

IV.  Statement of the Case (SOC)

A notice of disagreement (NOD) is dissatisfaction with and a desire to contest a determination communicated in writing.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.201 (2013); Anderson v. Principi, 18 Vet. App. 371 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  A NOD must be filed within one year from the date of mailing of notice of the determination.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2013).  Upon the filing of a timely NOD, a statement of the case (SOC) shall be prepared.  38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. § 19.29 (2013).  The Board shall remand for issuance of a SOC if one has not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

In a May 2013 rating decision, the RO denied service connection for PTSD.  Contemporaneous notice of this determination was sent to the Veteran.  He submitted a VA NOD form (21-0958) regarding it in November 2013.  The RO acknowledged his NOD in a December 2013 letter.  Yet, no SOC has been issued yet.  This must be done.  In this regard, it is notable that the Board has recharacterized the issue in question to include service connection for a psychiatric disorder-as well as service connection for PTSD.  The Veteran indeed requested consideration of an adjustment disorder with depression along with his PTSD in the aforementioned form.  Psychiatric claims further must be construed liberally to encompass all asserted as well as diagnosed disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all outstanding VA treatment records regarding the Veteran dated from July 2012 onward.  Associate all records received with the paper or electronic claims file.  If any records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  Issue a SOC for the issue of service connection for a psychiatric disorder (including PTSD, adjustment disorder, depression, and any other diagnosis).  Furnish the Veteran and his representative with a copy of the SOC along with a notice letter of how to continue the appeals process.  Place a copy of the SOC and the notice letter in the paper or electronic claims file.  Then follow any and all applicable established appellate procedures.

3.  Ask the Veteran either to submit all outstanding private treatment records concerning his feet or to provide enough information to identify and locate them along with an authorization for their release to VA.  This includes from the private podiatrist referenced in 2010 VA treatment records or otherwise.  If the information and authorization is provided, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If any requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

4.  After completion of the above to obtain records, arrange for the Veteran to undergo an appropriate VA medical examination regarding his bilateral pes planus.  The examiner shall review the paper and electronic claims files.  Such shall be documented in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding his medical history and current symptoms.  All necessary tests and assessments, including those to assess whether or not the disability is congenital or acquired with 38 C.F.R. § 4.57 in mind, next shall be performed.  The results shall be included in the report.

The examiner next shall provide opinions regarding several questions in the report.  A clear and full rationale further shall be provided for each.  This means that the conclusion reached by the examiner must be supported.  As such, medical principles must be discussed as they relate to the medical and lay (non-medical) evidence.  The most pertinent of this evidence, which is set forth following the question, thus must be discussed at a minimum.

a) Is the Veteran's bilateral pes planus congenital or acquired?  Discuss the characteristics of each as set forth in 38 C.F.R. § 4.57.

b) If the Veteran's bilateral pes planus is congenital, is it a congenital disease or a congenital defect?  Please note that, for VA purposes, a congenital disease is capable of improving and deteriorating whereas a congenital defect is more or less statutory in nature.  Discuss the September 2003 service treatment records noting that pes planus is often associated with foot structure and that the Veteran's bilateral pes planus is probably congenital.

c) Did the Veteran's bilateral pes planus, whether congenital or acquired, pre-exist one or more periods of his service?  Please note that there are no service treatment records for the Veteran's first period of service.  Discuss his testimony and reports that he was told he had flat feet when he entered his first period of service; the May 1987 entrance examination for his second period of service finding moderate asymptomatic bilateral pes planus; the May 1988 separation examination for this period of service as well as the May 1992, July 1994, March 1995, and June 2001 periodic examinations between his second and third periods of service finding his feet to be normal; and the September 2003 service treatment records during his third period of service finding bilateral pes planus.  Specify whether or not the May 1987 entrance examination finding was accurate or inaccurate given that it was the only such finding made until September 2003.

d) If the Veteran's bilateral pes planus is acquired or is a congenital disease that pre-existed one or more periods of his service, is it at least as likely as not (a 50 percent or greater probability) that it was aggravated (permanently worsened beyond natural progression) by that period or those periods of service?  Discuss the September 2003 service treatment records that service aggravation is not likely, July and August 2004 service treatment records mentioning running and other physical activities, the March 2011 VA medical examination complete with negative medical opinion, and VA treatment records dated in March 2011 and earlier that mention running.

e) If the Veteran's bilateral pes planus is acquired or is a congenital disease that did not pre-exist one or more periods of his service, is it at least as likely as not that it was incurred during or otherwise is related to that period or those periods of service?

f) If the Veteran's bilateral pes planus is a congenital defect that either pre-existed or did not pre-exist any of his periods of service, is it at least as likely as not that there is a superimposed disability related to that period or those periods of service?

If any opinion cannot be provided without speculation, the examiner still shall provide a clear and full rationale in the report.  Options supporting such a conclusion include, but are not limited to, the lack of appropriate qualifications, need for more information, inability to obtain needed information, limits of current medical knowledge, and inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.

5.  Finally, consider all of the evidence anew in readjudicating the issue of entitlement to service connection for bilateral pes planus.  This includes both the evidence previously considered as well as the evidence not previously considered.  Furnish the Veteran and his representative with a rating decision if the determination made is favorable to him.  If it is unfavorable to him, furnish them with a SSOC and allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate as specified herein in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Of particular note in this regard is that his failure to report for a scheduled VA examination may result in another denial.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board and the Court be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

